19 F.3d 1437
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Michael L. MILNER, Appellant,v.Donna E. SHALALA, Secretary, Department of Health and HumanServices, Appellee.
No. 93-3133EA.
United States Court of Appeals,Eighth Circuit.
Submitted:  March 16, 1994.Filed:  March 23, 1994.

Before FAGG, Circuit Judge, FLOYD R. GIBSON, Senior Circuit Judge, and BOWMAN, Circuit Judge.

PER CURIAM

1
Michael L. Milner appeals the magistrate judge's decision upholding the Secretary's denial of Social Security disability benefits.  For reversal Milner argues that the administrative law judge committed error in assessing the credibility of Milner's witnesses and in finding there were significant numbers of jobs existing in the national economy that Milner could perform.  After careful review of the record, the briefs, and the reasoned opinion of the magistrate judge, we affirm.  See 8th Cir.  R. 47B.